Opinion by
Johnson, J.
It was stipulated that the issues herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that four bales of twine reported by fhe inspector as manifested, not found, were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was *282held that duty is not assessable upon the merchandise which was reported by the inspector as manifested, not found. The protest was sustained to this extent.